I do not think that Section 23 of the Negotiable Instruments Act, quoted in the opinion of Mr. Justice Fraser, applies to the case, but that it is controlled by Section 21.
The Act plainly draws a distinction between a signature it purports to be, and a signature made by "procuration" as it is termed.
In the one case the signature appears, purports to be the signature of the person who is sought to be charged, without any notice whatever that it is otherwise than his actual signature. In the other, the signature bears upon its face evidence that it is not the signature of such person, but is made by "procuration"; that is, by some one claiming to act as agent of the person sought to be charged. In such case Section 21 is mandatory. "A signature by `procuration' operates as notice that the agent has but limited authority to sign, and the principal is bound only in case the agent so signing acted within the actual limits of his authority."
This was a signature by procuration; that fact gave notice to the bank that McBride had only limited authority; it was incumbent upon the bank, in order to make out its case against the plaintiff, to show that McBride acted within the actual limits of his authority, which it failed to do, and from the apparent facts of the case could not have done. McBride was a thief, and as such got possession of the plaintiff's money; the bank relied upon his apparent authority only to indorse the check, whereas the section quoted requires proof of his actual authority.
MR. JUSTICE WATTS concurs. *Page 53